In The

                                Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00315-CV
                               __________________

                    IN THE INTEREST OF S.D.T.
__________________________________________________________________

                On Appeal from the 75th District Court
                       Liberty County, Texas
                     Trial Cause No. CV1812848
__________________________________________________________________

                           MEMORANDUM OPINION

      J.C. appeals the trial court’s order terminating her parental rights. In four

issues, J.C. challenges the legal and factual sufficiency of the evidence supporting

the best interest finding, as well as the termination grounds specified in section

161.001(b)(1)(E), (N), and (O). See Tex. Fam. Code Ann. § 161.001(b) (1)(E), (N),

(O), (2). We affirm the trial court’s judgment terminating J.C.’s parental rights.

                                  BACKGROUND

      In January 2018, the Department of Family and Protective Services (“the

Department”) filed a petition seeking termination of J.C.’s parental rights to S.D.T.


                                          1
The trial court conducted a bench trial on the Department’s petition. Samantha

Sonnier, an investigator with the Department, explained that when the case was

assigned to her, J.C. was in the hospital having a baby, and the Department was

concerned because J.C. was incarcerated, had a past case with the Department, and

a history of drug abuse. Sonnier testified that due to J.C.’s incarceration and past

positive drug tests, the baby, S.D.T., was removed at the hospital. S.D.T.’s father

(“Father”) was in jail when S.D.T. was born, so the Department placed S.D.T. with

Father’s mother (“Grandmother”).

      J.C. testified that she is currently on parole, and she has been living at a

women’s center since her release from prison four months prior to trial. J.C.

explained that she was in custody when S.D.T. was born in November 2017, and she

served time in prison from January 2018 until April 2019 for the offense of

possession of a controlled substance, which she committed in May 2016. J.C.

testified that her sixteen-year-old daughter (“Daughter”), who had been part of a

prior case with the Department, was living with J.C. at the center, where they shared

a bedroom in a home with another lady. J.C. testified that if she got S.D.T. back, she

and Daughter would move to another bedroom that had a nursery and a bathroom.

According to J.C., her rights to Daughter were never terminated in the prior case,

and J.C. had filed paperwork seeking to regain full custody of Daughter.

                                          2
       J.C. testified that she was working more than forty hours per week. J.C.

explained that she meets with her parole officer weekly and submits to a drug test.

J.C. explained that she used methamphetamines for the first three months that she

was pregnant with S.D.T., and J.C. checked herself into rehabilitation when she

found out that she was pregnant. J.C. admitted to using methamphetamine with

Father once after S.D.T.’s birth, and J.C. claimed that she had not used drugs since

December 2017.

       J.C. testified that she received a family service plan and she took a parenting

class, life skills class, and participated in a drug program, and J.C. understood that

to get S.D.T. back, she needed to be stable and drug free and have a job, house, and

transportation. J.C. testified that she was incarcerated for fifteen months, and during

that period, she had three visits with S.D.T. According to J.C., she has seen S.D.T.

twice since being released from prison. J.C. testified that she wanted a chance to

raise S.D.T., and she testified that she is drug-free and has transportation, housing,

and a job. J.C. also testified the she attends NA and AA three times per week and

sees a counselor twice a month. According to J.C., she has completed her service

plan to the best of her ability.

       Debra Carr testified that she is employed at the facility where J.C. resides, and

Carr explained that J.C. has received certificates in parenting, budgeting, and anger

                                           3
management. Carr testified that J.C. is employed, attends “NA-type meetings” three

to four times per week, and J.C. is subject to random drug tests. According to Carr,

the home where J.C. lives is appropriate for a family, and the Department has

recommended the facility to other women with children. Carr explained that

Daughter has lived at the facility for about two months and appears to have a good

relationship with J.C. According to Carr, J.C. has transportation and funding for

daycare, and Carr has no concerns about S.D.T. being placed at the facility with J.C.

Carr testified that if she had any concerns about S.D.T., she would call the

Department.

      Father testified that the last time he used methamphetamine with J.C. was after

S.D.T. was born. Father testified that he saw J.C. smoke a small amount of

methamphetamine once or twice while she was pregnant with S.D.T. Grandmother

testified that S.D.T. was placed with her for eighteen months and that S.D.T. has

been in his current placement for approximately four months. Grandmother testified

that she did not believe Father or J.C. could provide a stable home for S.D.T., and

she felt that it was in S.D.T.’s best interest to stay in his current placement.

Grandmother testified that Father and J.C. should have access to S.D.T. in his current

placement, and termination of J.C.’s parental rights was not in S.D.T.’s best interest.



                                          4
        Meredith Ruby, a caseworker with the Department, testified that when she

took over S.D.T.’s case, J.C. was still incarcerated. Ruby testified that after J.C. was

released from prison, J.C. gave her certificates from the classes J.C. completed in

prison, and Ruby visited J.C. at the facility and discussed the service plan with J.C.

Ruby described the facility as being “somewhat like a halfway house[,]” and Ruby

testified that she did not believe that it was a safe and stable home for S.D.T. Ruby

explained that she examined the documents from the Department’s prior case

involving Daughter, and Ruby testified that she was concerned that J.C. has a history

of getting clean while dealing with her criminal cases and then reverting to drug use.

Ruby testified that J.C. had only been out of prison for a short time, and Ruby had

concerns about whether J.C. could live independently without reverting to her old

ways.

        Ruby testified that S.D.T. was in his current placement because he was

removed from Grandmother’s home after Grandmother allowed Father to have

unsupervised visitation with S.D.T. According to Ruby, she discussed with

Grandmother numerous times that because she was a licensed foster home, there

could be no unsupervised visitation, and due to Father’s criminal record, he was not

allowed on the property. Ruby testified that S.D.T. was progressing at his current

placement and that it was in S.D.T.’s best interest to remain there. Ruby further

                                           5
testified that termination of J.C.’s parental rights is in S.D.T.’s best interest so he

can be adopted.

        Lanelda Vansau, the CASA volunteer assigned to the case, testified that she

has had S.D.T.’s case for over a year. Vansau testified that S.D.T. is a happy, well-

adjusted child who is progressing well in his current placement. Vansau explained

that while she has not individually visited with J.C., she visited the home where J.C.

is currently residing and observed J.C. during a supervised visit with S.D.T. Vansau

testified that while the facility was fine for J.C., it was not in S.D.T.’s best interest

to be there. Vansau testified that termination of J.C.’s parental rights and adoption

by his foster parents would be in S.D.T.’s best interest.

        A.L., S.D.T.’s foster father, testified that S.D.T. had been living with him and

his wife for approximately four months. A.L. testified that S.D.T. would be two

years old in about three months and that his wife was due to have their first child in

a little over four months. A.L. explained that S.D.T. was doing well and had grown

attached to A.L. and his wife. A.L. testified that he and his wife were willing to adopt

S.D.T. and allow S.D.T. to remain in contact with his older sister. A.L. explained

that he and his wife wanted to adopt S.D.T. and give him normalcy, and if parental

rights were not terminated, then it would not be best for S.D.T. to remain in their

home.

                                            6
      The trial court found that clear and convincing evidence supported three

predicate statutory grounds for terminating J.C.’s parental rights and that termination

of J.C.’s parental rights was in S.D.T.’s best interest. See Tex. Fam. Code Ann. §

161.001(b)(1)(E), (N), (O), (2). J.C. appealed.

                    ISSUES ONE, TWO, THREE, AND FOUR

      In issue one, J.C. contends that the evidence was legally and factually

insufficient to support termination of her parental rights under section

161.001(b)(1)(E) of the Family Code. See id. § 161.001(b)(1)(E). In issue two, J.C.

challenges the legal and factual sufficiency of the evidence under section

161.001(b)(1)(N), and in issue three, she challenges the legal and factual sufficiency

of the evidence under section 161.001(b)(1)(O). See id. § 161.001(b)(1)(N), (O). In

issue four, J.C. contends that the evidence was legally and factually insufficient to

demonstrate that termination of her parental rights is in S.D.T.’s best interest. See

id. § 161.001(b)(2). We address issues one, two, three, and four together.

      Under legal sufficiency review, we review all the evidence in the light most

favorable to the finding to determine whether “a reasonable trier of fact could have

formed a firm belief or conviction that its finding was true.” In the Interest of J.F.C.,

96 S.W.3d 256, 266 (Tex. 2002). We assume that the factfinder resolved disputed

facts in favor of its finding if a reasonable factfinder could, and we disregard all

                                           7
evidence that a reasonable factfinder could have disbelieved or found to have been

incredible. Id. If no reasonable factfinder could form a firm belief or conviction that

the matter that must be proven is true, the evidence is legally insufficient. Id.

      Under factual sufficiency review, we must determine whether the evidence is

such that a factfinder could reasonably form a firm belief or conviction about the

truth of the Department’s allegations. Id. We give due consideration to evidence that

the factfinder could reasonably have found to be clear and convincing. Id. We

consider whether disputed evidence is such that a reasonable factfinder could not

have resolved that disputed evidence in favor of its ruling. Id. If, in light of the entire

record, the disputed evidence that a reasonable factfinder could not have credited in

favor of the finding is so significant that a factfinder could not reasonably have

formed a firm belief or conviction, the evidence is factually insufficient. Id.

       The decision to terminate parental rights must be supported by clear and

convincing evidence, i.e., “the measure or degree of proof that will produce in the

mind of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.” Tex. Fam. Code Ann. § 101.007; In the Interest of J.L.,

163 S.W.3d 79, 84 (Tex. 2005). The movant must show that the parent committed

one or more predicate acts or omissions and that termination is in the child’s best

interest. See Tex. Fam. Code Ann. § 161.001; see also In the Interest of J.L., 163
8
S.W.3d at 84. We will affirm a judgment if any one of the grounds is supported by

legally and factually sufficient evidence and the best interest finding is also

supported by legally and factually sufficient evidence. In the Interest of C.A.C., Jr.,

No. 09-10-00477-CV, 2011 WL 1744139, at *1 (Tex. App.—Beaumont May 5,

2011, no pet.) (mem. op.). However, when, as here, a parent challenges a trial court’s

findings under section 161.001(b)(1)(D) or (E), we must review the sufficiency of

those grounds as a matter of due process and due course of law. In the Interest of

N.G., 577 S.W.3d 230, 235 (Tex. 2019).

      Section 161.001(b)(1)(E) allows for termination if the trier of fact finds by

clear and convincing evidence that the parent has “engaged in conduct or knowingly

placed the child with persons who engaged in conduct which endangers the physical

or emotional well-being of the child[.]” Tex. Fam. Code Ann. § 161.001(b)(1)(E).

For purposes of subsection (E), endangerment means exposing the child to loss or

injury or to jeopardize a child’s emotional or physical health. Id.; In the Interest of

M.L.L., 573 S.W.3d 353, 363-64 (Tex. App.—El Paso 2019, no pet.). Termination

under subsection (E) must be based on more than a single act or omission and

requires a voluntary, deliberate, and conscious course of conduct by the parent. In

the Interest of M.L.L., 573 S.W.3d at 363-64. A parent’s conduct that subjects a

child’s life to instability and uncertainty endangers the emotional or physical well-

                                          9
being of a child. Id. at 363. Endangerment is not limited to actions directed toward

the child and includes the parent’s actions before the child’s birth and while the

parent had custody of older children, including evidence of drug usage. In the

Interest of J.O.A., 283 S.W.3d 336, 345 (Tex. 2009).

      “[A] parent’s use of narcotics and its effect on his or her ability to parent may

qualify as an endangering course of conduct.” Id. A mother’s use of drugs during

pregnancy may constitute conduct that endangers the physical and emotional well-

being of a child. Cervantes-Peterson v. Tex. Dept. of Family & Protective Servs.,

221 S.W.3d 244, 253 (Tex. App.—Houston [1st Dist.] 2006, no pet.). Scienter is not

required for a parent’s own acts under subsection (E). In the Interest of U.P., 105
S.W.3d 222, 236 (Tex. App.—Houston [14th Dist.] 2003, pet. denied). Courts may

also consider whether a parent’s drug use continues after the child is removed from

the parent’s care, as such conduct shows a voluntary, deliberate, and conscious

course of conduct, which, by its nature, endangers a child’s well-being. In the

Interest of J.S., 584 S.W.3d 622, 635 (Tex. App.— Houston [1st Dist.] 2019, no

pet.); see In the Interest of M.E.-M.N., 342 S.W.3d 254, 263 (Tex. App.— Fort

Worth 2011, pet. denied).

      Evidence of criminal conduct, conviction, and imprisonment may support a

finding of endangerment under subsection (E). In the Interest of E.R.W., 528 S.W.3d
10
251, 264 (Tex. App.—Houston [14th Dist.] 2017, no pet.). When a parent is

incarcerated, her conduct subjects a child’s life to uncertainty and instability, and a

factfinder may infer that a parent’s lack of contact with a child and absence from a

child’s life endangered the child’s emotional well-being. In the Interest of I.D.G.,

579 S.W.3d 842, 851-52 (Tex. App.—El Paso 2019, pet. denied). “The factfinder

may infer from past conduct endangering the child’s well-being that similar conduct

will recur if the child is returned to the parent.” In the Interest of M.R.J.M., 280
S.W.3d 494, 502 (Tex. App.—Fort Worth 2009, no pet.).

      The trial judge heard evidence that J.C. (1) had a history of drug use and a

past case with the Department; (2) used methamphetamines for the first three months

that she was pregnant with S.D.T.; (3) was incarcerated when she gave birth to

S.D.T., and (4) used methamphetamine shortly after S.D.T.’s birth and during the

short period she was not incarcerated. The trial judge also heard evidence that

Grandmother cared for S.D.T. for the first eighteen months of his life, and during

that time, J.C. was incarcerated for fifteen months and only had three visits with

S.D.T. The trial court heard testimony that J.C. had been out of prison for four

months, was staying in a facility with a controlled environment, and was trying to

regain custody of Daughter, who was the subject of a prior case with the Department.



                                          11
Additionally, the trial judge also heard evidence that J.C. had only seen S.D.T. twice

since being released from prison.

      Viewing the evidence in the light most favorable to the trial judge’s findings,

we conclude that the trial judge could reasonably have formed a firm belief or

conviction that J.C engaged in conduct or knowingly placed the child with persons

who engaged in conduct that endangered the child’s physical or emotional well-

being. See Tex. Fam. Code Ann. § 161.001(b)(1)(E); see also In the Interest of

J.O.A., 283 S.W.3d at 345; In the Interest of J.F.C., 96 S.W.3d at 266; In the Interest

of J.S., 584 S.W.3d at 635; In the Interest of I.D.G., 579 S.W.3d at 851-52;

Cervantes-Peterson, 221 S.W.3d at 253.

      When determining the child’s best interest, we consider a non-exhaustive list

of factors: (1) the desires of the child; (2) emotional and physical needs of the child

now and in the future; (3) emotional and physical danger to the child now and in the

future; (4) parental abilities of the individuals seeking custody; (5) programs

available to assist these individuals to promote the best interest of the child; (6) plans

for the child by these individuals or by the agency seeking custody; (7) stability of

the home or proposed placement; (8) acts or omissions of the parent which may

indicate that the existing parent-child relationship is not proper; and (9) any excuse

for the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367, 371-72

                                           12
(Tex. 1976); see Tex. Fam. Code Ann. § 263.307(b). No particular Holley factor is

controlling, and evidence of one factor may be sufficient to support a finding that

termination is in the child’s best interest. See In the Interest of A.P., 184 S.W.3d 410,

414 (Tex. App.—Dallas 2006, no pet.). The best interest determination may rely on

direct or circumstantial evidence, subjective facts, and the totality of the evidence.

See In the Interest of N.R.T., 338 S.W.3d 667, 677 (Tex. App.—Amarillo 2011, no

pet.).

         With respect to the child’s best interest, the trial judge heard evidence that J.C.

had only been out of prison for four months, was staying in a facility with a

controlled environment, and that the facility was not the best place for S.D.T. The

trial court heard evidence that (1) there were concerns about whether J.C. would be

able to live independently without reverting to her old ways, (2) J.C. had only seen

S.D.T. twice since being released from prison, (3) that S.D.T. was almost two years

old and doing well in his current placement, (4) termination of J.C.’s parental rights

is in the child’s best interest, and (5) it was in S.D.T.’s best interest to stay in his

current placement and be adopted. Prompt and permanent placement of the child in

a safe environment is presumed to be in the child’s best interest. See Tex. Fam. Code

Ann. § 263.307(a). As the sole judge of the credibility of the witnesses and the

weight to be given to their testimony, the trial court could reasonably conclude that

                                             13
termination of J.C.’s parental rights was in S.D.T.’s best interest. See id. §

161.001(b)(2), 263.307(a), (b); see also In the Interest of J.F.C., 96 S.W.3d at 266;

Holley, 544 S.W.2d at 371-72.

      We conclude that the Department established, by clear and convincing

evidence, that J.C committed the predicate acts enumerated in section

161.001(b)(1)(E) and that termination of J.C.’s parental rights is in the best interest

of S.D.T. See Tex. Fam. Code Ann. § 161.001(b)(1)(E), (2); In the Interest of C.A.C.,

Jr., 2011 WL 1744139, at *1. Accordingly, we overrule issues one and four. Having

concluded that the evidence was legally and factually sufficient to support the trial

court’s findings as to subsections 161.001(b)(1)(E), and (2), we need not reach issues

two and three, in which J.C challenges the sufficiency of the evidence supporting

the trial court’s findings under section 161.001(1)(N) and (O). See In the Interest of

N.G., 577 S.W.3d at 235; In the Interest of C.A.C., Jr., 2011 WL 1744139, at *1; see

also Tex. R. App. P. 47.1. We affirm the trial court’s order terminating J.C.’s

parental rights.

      AFFIRMED.

                                               ______________________________
                                                      STEVE McKEITHEN
                                                          Chief Justice



                                          14
Submitted on December 30, 2019
Opinion Delivered February 6, 2020

Before McKeithen, C.J., Horton and Johnson, JJ.




                                      15